DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 03/09/2021 has been entered.  Claims 1-19 remain pending.  Claim 21 has been added.
	The previous objection of claims 7 and 18 is withdrawn in light of Applicant’s amendment.
	The previous rejections of claims 6-7 and 18 are withdrawn in light of Applicant’s amendment.

Information Disclosure Statement
The information disclosure statement filed 03/09/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The relevance for JP 2006036861 has not been provided.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 21 is objected to because of the following informalities:  the numbers in “-CF2CH2I” and “CF2CH2OH” should be in subscript form.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lochhaas et al. (WO 2015/066166 A1).
Regarding claims 1 and 7, Lochhaas et al. disclose a terpolymer of an amorphous copolymer comprising 9.9 wt% of TFE (tetrafluoroethylene), 19.8 wt% of PMVE (perfluoromethyl vinyl ether) and 70.3 wt% of VDF (vinylidene fluoride) as shown in Example 1.  The terpolymer containing TFE, VDF, and PAVE (perfluoroalkyl vinyl ether), may optionally contain cure site monomers and/or modifiers (P4/L24-33).  Cure site monomers include ZCF2OCF=CF2, ZCF2CF2-O-CF=CF2, or ZCF2CF2CF2-O-CF=CF2, wherein Z represents I (meets the limitations of (b) of the instant claims wherein m is 0; n is (P6/L27-P7/L2).  The cure site monomer is present in an amount of form about 0.1 to about 0.5 wt% based on the total amount of comonomers used (P17/L17-22).  With the amount of the cure site monomer, the amounts of TFE, PMVE and VDF overlaps the claimed range.   Lochhaas et al. disclose diiodomethane or 1,2-diiodoperfluoroethane as a chain transfer agent in the amount of about 0.1 to about 0.5 wt% based on the total amount of comonomers which is within the claimed range (P16/L12-P17/L4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to add the cure site monomer in the amounts per the teaching, and the motivation to do so would have been as Lochhaas et al. suggests that cures sites are present along the polymer backbone (P6/L28-P7/L2).  Therefore, there will be more curable sites in the fluoropolymer.   
Regarding claim 2, the perfluoro ether monomer is optional.  Therefore, the claimed limitations are met.
Regarding claim 3, TFE is a fluorinated alkene, and the amount is within the claimed range.
Regarding claim 4, Lochhaas et al. disclose other monomers such as trichlorofluoroethene (chlorotrifluoroethylene) may be added as long has the curable fluoropolymer has a Tg of less than 20°C (P5/L3-8).
Regarding claims 5-6, Lochhaas et al. disclose a second perfluoroinated ether monomer represented by formula:

    PNG
    media_image1.png
    45
    193
    media_image1.png
    Greyscale

wherein n is an integer between 1 and 10;

    PNG
    media_image2.png
    41
    294
    media_image2.png
    Greyscale

wherein n and m are independently either 1 or 0 (when m and n are both 0, the compound is a di-vinyl ether) and p is an integer from 1 to 10; 

    PNG
    media_image3.png
    47
    312
    media_image3.png
    Greyscale

wherein Raf and Rbf are different linear or branched perfluoroalkylene groups of 1-10 carbon atoms, and which may or may not be interrupted by one or more oxygen atoms; n is an integer between 1 and 10 and m is an integer between 0 and 10; p an q are independent from each other either 1 or 0 (when m and n are both 0, the compound is a di-vinyl ether) (P5/L11-P6/L10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the di-vinylether to favorably influence the mechanical properties and the curing behavior of the fluoroelastomer (P5/L11-P6/L10).
Regarding claim 8, Lochhaas et al. disclose the perfluoroalkylene unit of the diiodoperfluoroalkane preferably has a linear unit, -(CF2)- with n being an integer of from and including 1 to 12 (P16/L1-29).  Therefore, diiodo-perfluoropropane or a diiodo-perfluorobutane In re Payne, 606 F. 2d 303, 313, 203 USPQ 245, 254 (CCPA 979). See In re Papesch, 315.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). See MPEP 2144.09.	 
Regarding claim 9, Lochhaas et al. disclose the fluoropolymer is cured by organic peroxide (P18/L31-P19/L9).
Regarding claim 10, Lochhaas et al. disclose shaped articles (P20/L27-33).
Regarding claim 11, Lochhaas et al. disclose the shaped articles include tubings, pipes, hoses, seals, or O-rings (P20/L34-38).
Regarding claim 17, Lochhaas et al. do not disclose the cured elastomer composition has a trouser tear of at least 3.5 kN/m or higher.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, properties such as trouser tear depend on the amount of fluorine in the resulting polymer [00104-00105].  Therefore, the claimed effects and physical properties, i.e. the cured elastomer composition has a trouser tear of at least 3.5 kN/m or higher would implicitly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed .

Claims 12-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lochhaas et al. (WO 2015/066166 A1).
Regarding claims 12 and 18, Lochhaas et al. disclose a terpolymer of an amorphous copolymer comprising 9.9 wt% of TFE (tetrafluoroethylene), 19.8 wt% of PMVE (perfluoromethyl vinyl ether) and 70.3 wt% of VDF (vinylidene fluoride) as shown in Example 1.  The terpolymer containing TFE, VDF, and PAVE (perfluoroalkyl vinyl ether), may optionally contain cure site monomers and/or modifiers (P4/L24-33).  Cure site monomers include ZCF2OCF=CF2, ZCF2CF2-O-CF=CF2, or ZCF2CF2CF2-O-CF=CF2, wherein Z represents I (meets the limitations of (b) of the instant claims wherein m is 0; n is (P6/L27-P7/L2).  The cure site monomer is present in an amount of form about 0.1 to about 0.5 wt% based on the total amount of comonomers used (P17/L17-22).  With the amount of the cure site monomer, the amounts of TFE, PMVE and VDF overlaps the claimed range.   Lochhaas et al. disclose diiodomethane or 1,2-diiodoperfluoroethane as a chain transfer agent in the amount of about 0.1 to about 0.5 wt% based on the total amount of comonomers which is within the claimed range (P16/L12-P17/L4).  The polymerization process to prepare the copolymer involve a radical initiator.  The preferred polymerization method is aqueous emulsion polymerization (P/L18-37).  It would have been obvious to one of ordinary skill in the art before the effective filing date to add the cure site monomer in the amounts per the teaching, and the motivation to do so would have been as Lochhaas et al. suggests that cures sites are present along the polymer backbone (P6/L28-P7/L2).  Therefore, there will be more curable sites in the fluoropolymer.   
Regarding claim 13, Lochhaas et al. disclose the polymerization process does not require the addition of fluorinated emulsifiers (P8/L18-34).  Therefore, the polymerization process may be free of a fluorinated surfactant.
Regarding claim 14, Lochhaas et al. disclose the polymerization may be run to generate core-shell particles.  For generating core-shell particles, a seed polymerization is done as a first step to generate the core.  The shell is polymerized onto the core in a separate step (P17/L31-P18/L2).
Regarding claim 15, Lochhaas et al. disclose a sugar-based emulsifier (P13/L21-P16/L9 	Regarding claim 19, TFE is a fluorinated alkene, and the amount is within the claimed range.

 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lochhaas et al. (WO 2015/066166 A1) as applied to claim 1 above in view of Grootaert et al. (US 2004/0167290 A1).
Regarding claim 16, Lochhaas et al. disclose an amorphous partially fluorinated polymer as shown above in claim 1.  Lochhaas et al. disclose the isolated fluoropolymer may then be washed several times with water and dried (P18/L31-P19/L9).
	However, Lochhaas et al. does not disclose the amorphous partially fluorinated polymer has an amount of extractables of less than 0.70 wt%.  Grootaert et al. teach the amount of organic components extractable from the cured fluoropolymer with perfluorobenzene during Soxhlet extraction for 20 is less than 5 wt% based on the weight of the cured fluoropolymer [0016].  Grootaert et al. is concerned with fluoroelastomers [0002].  Lochhaas et al. and Grootaert et al. are analogous art concerned with the same field of endeavor, namely fluoroelastomers.  It would .  

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lochhaas et al. (WO 2015/066166 A1, referred to hereinafter as WO ‘166) as applied to claim 1 above in view of Lochhaas et al. (EP 2868674 A1, referred to hereafter as EP ‘674).
Regarding claim 21, Lochhaas et al. (WO ‘166) disclose the amorphous partially fluorinated polymer as shown above in claim 1.
	However, Lochhaas et al. (WO ‘166) does not disclose the amorphous partially fluorinated polymer has a ratio of –CF2CH2I to –CF2CH2OH of at least 35.  Lochhaas et al. (EP ‘674) teach a ratio of –CF2CH2I to –CF2CH2OH is from 20 to 50 which overlaps the claimed range and would be expected to have similar properties [0027].  The ratio is Table 2 is 32 which is close to the claimed range.  Lochhaas et al. (EP ‘674) is concerned with curable fluoropolymers [0001, 0008].  Lochhaas et al. (WO ‘166) and .  Lochhaas et al. (EP ‘674)  are analogous art concerned with the same field of endeavor, namely curable fluoropolymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention obtain fluorinated polymers with the ratio of –CF2CH2I to –CF2CH2OH as per the teachings of Lochhaas et al. (EP ‘674), and the motivation to do so would have been as Lochhaas et al. (EP ‘674) suggests the number of cure sites is suitable for participating in a 
	Regarding the overlapping range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	
	
Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive.  The following comment(s) apply:
	A) Applicant’s argument that Applicants assert that they have surprisingly found that when the perfluorinated iodinated ether-based cure site monomer is used along with the diiodo-fluoroalkane or diiodo-methane, better incorporation of the iodine is achieved leading to improvements in compression set resistance and trouser tear and a decrease in extractables (page 9) is not persuasive.  The closest prior art of record, Lochhaas et al. (WO 2015/066166 A1) discloses perfluorinated iodinated ethers may be added to the polymers.  Instant claims 1 and 12 recite (iii) is a monomer selected form 10-45 wt% of hexafluoropropylene or 10-40 wt% of a perfluoro ether monomer which is a large genus.  Examples 1-4 are limited to VDF/TFE copolymers comprising either PMVE, HFP or a mixture.  The results do not show a trend for the large genus of the fluorinated polymer as claimed.  In addition, the amounts of the comonomers have not been shown to be critical.  There is no adequate basis for reasonably concluding that the great 
	B) Applicant’s argument that the ratio of –CF2CH2I to CF2CH2OH is critical (page 9) is not persuasive.  Lochhaas et al. (EP ‘674) teaches a range that overlaps the claimed range and similar properties would be expected.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767